Citation Nr: 0525596	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  03-19 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
limitation of motion of the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for 
chronic coccydynia.

3.  Entitlement to a rating in excess of 10 percent for 
allergic rhinitis.

4.  Entitlement to a compensable rating for gastroesophageal 
reflux disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
2000 to August 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established entitlement to 
service connection for chronic coccydynia, an allergy 
disorder, and gastroesophageal reflux disorder and assigned 
ratings effective from August 16, 2002, the date following 
his separation from service.  The case was subsequently 
transferred to the RO in Jackson, Mississippi.  The Board 
remanded these issues for additional development in February 
2004.

In an April 2005 rating decision the RO granted entitlement 
to an increased 10 percent evaluation for the veteran's 
allergy disorder and identified the service-connected 
disability as allergic rhinitis.  The RO also granted 
entitlement to a separate 20 percent rating for limitation of 
motion of the lumbar spine.  The ratings were effective from 
August 16, 2002.  As to the issue of entitlement to a rating 
in excess of 10 percent for coccydynia, the RO informed the 
veteran that the 10 percent rating had been "increased to 30 
percent disabling as follows:  Your current 10 percent 
evaluation for chronic coccydynia is continued, and a 
separate 20 percent disability evaluation is assigned for 
limitation of motion of the lumbar spine, effective August 
16, 2002."  

The issue of entitlement to a rating in excess of 20 percent 
for limitation of motion of the lumbar spine is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has 
sufficiently notified him of the information and evidence 
necessary to substantiate his claims.

2.  The veteran is presently receiving the maximum schedular 
rating available for his service-connected chronic 
coccydynia.

3.  The veteran's service-connected allergic rhinitis is 
manifested by occasional allergic rhinitis-like symptoms 
without evidence of nasal polyps.

4.  The veteran's service-connected gastroesophageal reflux 
disorder is manifested by occasional gastroesophageal reflux 
disease-like symptoms that are well controlled by lifestyle 
modifications, without persistently recurrent epigastric 
distress with dysphagia, pyrosis, or regurgitation 
accompanied by substernal or arm or shoulder pain.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for chronic coccydynia 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.17a, Diagnostic Code 5298 (2004).

2.  A rating in excess of 10 percent for allergic rhinitis is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6522 (2004).

3.  A compensable rating for gastroesophageal reflux disorder 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7346 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was notified of the evidence 
required to substantiate his claims by correspondence dated 
in March 2004 after the initial adjudication.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where adequate notice was not provided prior to the 
initial AOJ decision, the appellant had the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although adequate notice was provided to the appellant after 
the initial adjudication, he has not been prejudiced thereby.  
The content of the notices provided fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has he been 
provided every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of these claims.  

While the March 2004 notice letter did not explicitly ask the 
veteran to provide "any evidence in [his] possession that 
pertains" to his claims, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence.  The letter informed him that additional 
information or evidence was needed to support his claims and 
asked him to send the information or evidence to the AOJ.  In 
addition, the May 2003 statement of the case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues addressed in this decision 
have been requested or obtained.  Therefore, the Board finds 
further attempts to obtain additional evidence would be 
futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that medical opinions pertinent to the issues addressed 
in this decision were obtained by VA compensation examination 
in July 2002 and by examination during outpatient treatment 
in February 2003 and July 2004.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  Therefore, the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  



Increased rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  VA is free 
to favor one medical opinion over another provided it offers 
an adequate basis for doing so.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2004).

Coccyx

The Rating Schedule provides ratings for removal of the 
coccyx without painful residuals (0 percent) and for partial 
or complete removal with painful residuals (10 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5298 (2004).  

In this case, service medical records show the veteran 
sustained injury to the coccyx during a fall in December 
2000.  His subsequent complaints included lower back pain, 
problems using the bathroom, and tingling and numbness to the 
legs and toes.  An April 2002 medical evaluation board report 
noted an August 2001 X-ray examination and a November 2001 
bone scan revealed a normal coccyx, but that physical 
examination revealed no mobility to the coccyx.  The 
diagnosis was coccygodynia.  A June 2002 physical evaluation 
board report noted a diagnosis of coccydynia, rated as 
minimal/constant, and found the veteran's medical and 
physical impairment prevented the reasonable performance of 
duties.  

On VA examination in July 2002 the veteran complained of 
chronic low back pain, bilateral lower extremity 
radiculopathy, and numbness and tingling of the toes.  It was 
noted he did not wish to undergo nerve conduction studies at 
that time and that treatment had consisted of conservative 
measures.  The diagnoses included chronic coccydynia.

VA treatment records dated in July 2004 noted the veteran had 
a history of chronic low back pain with degenerative disc 
disease in the lumbar spine.  It was noted that upon routine 
follow-up examination he denied any bowel or urinating 
problems and reported his back pain was fairly well 
controlled with medication.  The examiner's assessment was 
chronic low back pain.  The veteran was advised to continued 
his medication regimen as needed.

Based upon the evidence of record, the Board finds the 
veteran is presently receiving the maximum 10 percent 
schedular rating available for his service-connected chronic 
coccydynia.  It is significant to note that he is separately 
evaluated for limitation of motion of the lumbar spine and 
that this matter is addressed in the remand section of this 
decision.  There is no factual basis for consideration of any 
additional separate or higher alternative ratings for this 
disorder.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.

Allergic Rhinitis

The Rating Schedule provides ratings for allergic rhinitis, 
without polyps, with greater than 50-percent obstruction of 
nasal passage on both sides or complete obstruction of one 
side (10 percent); and with polyps (30 percent).  38 C.F.R. 
§ 4.97, Diagnostic Code 6522 (2004).  

In this case, service medical records show the veteran 
reported a history of seasonal allergies upon enlistment 
examination.  The examiner noted the disorder was 
nondisabling.  The veteran's February 2002 medical board 
examination revealed normal sinuses.  It was noted the 
veteran reported he used Benadryl for sinus allergies.

On VA examination in July 2002 the veteran complained of 
environmental, allergy-type symptoms including congestion, 
postnasal drip, rhinorrhea, and itchy eyes.  He reported he 
self-treated the symptoms with over-the-counter decongestant 
antihistamine products.  It was noted the disorder had not 
required sinus surgery nor immunological prophylaxis.  The 
examiner noted the veteran's turbinates occluded 
approximately 50 percent of the nares, bilaterally.  There 
was no evidence of purulent mucus.  The diagnoses included 
perennial environmental allergies.

VA treatment records dated in February 2003 show the veteran 
complained of chronic allergic rhinitis-like symptoms and 
occasional sinus attacks.  It was noted that he was presently 
asymptomatic, but that he occasionally experienced some nasal 
drainage and stuffiness.  The examiner noted the veteran had 
congested nasal mucosa with a slightly deviated nasal septum 
to the left.  The diagnoses included allergic rhinitis-like 
symptoms.  It was noted there was no evidence of sinusitis.  
Records dated in July 2004 noted a history of allergic 
rhinitis, but that the veteran reported his nasal allergy 
symptoms were well controlled with Claritin.  The examiner's 
assessment was allergic rhinitis.  The veteran was advised to 
continued his medication regimen.

Based upon the evidence of record, the Board finds the 
veteran's service-connected allergic rhinitis is manifested 
by occasional allergic rhinitis-like symptoms.  There is no 
evidence of nasal polyps and no factual basis for any 
separate, staged, or higher alternative ratings for this 
disorder.  Therefore, entitlement to a rating in excess of 10 
percent for allergic rhinitis is not warranted.  The Board 
finds the preponderance of the evidence is against the 
veteran's claim.

Gastroesophageal Reflux Disorder

The Rating Schedule provides ratings for hiatal hernia when 
there are two or more of the symptoms required for a 30 
percent rating but of lesser severity than is required for 
that evaluation (10 percent); with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain, all of which is productive of a considerable impairment 
of health (30 percent); and with symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia or other symptom combinations productive of severe 
impairment of health (60 percent).  38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2004).  

In this case, service medical records do not reveal any 
specific treatment or complaint related to gastroesophageal 
reflux disorder, but show the veteran was provided Ranitidine 
in October 2000 and Omeprazole in November 2000.  The 
veteran's February 2002 medical board examination revealed 
normal abdomen and viscera.  

On VA examination in July 2002 the veteran complained of 
episodes of dyspepsia and epigastric burning approximately 
twice each month.  It was noted his acid reflux responded 
well to Zantac.  Physical examination revealed the veteran's 
abdomen was flat, soft, and nontender with no organomegaly 
and no masses.  The diagnoses included gastroesophageal 
reflux disease.

VA treatment records dated in February 2003 show the veteran 
reported that he occasionally experienced gastroesophageal 
reflux disease-like symptoms.  It was noted that they were 
intermittent and could be related to his diet.  He denied any 
abdominal pain, nausea, vomiting, dysphagia, or bowel 
problems.  The examiner's assessment was gastroesophageal 
reflux disease.  It was noted that the veteran was advised on 
lifestyle medications and diet modifications.  The examiner 
stated that medication would be deferred, but may be 
considered if his symptoms worsened.  Records dated in April 
2004 and July 2004 included diagnoses of acid reflux.  It was 
noted the veteran was doing well on lifestyle modifications 
and that he was not taking any medications for this disorder.  
The veteran denied any abdominal pain, nausea, vomiting, or 
bowel problems

Based upon the evidence of record, the Board finds the 
evidence demonstrates the veteran's service-connected 
gastroesophageal reflux disorder is manifested by occasional 
gastroesophageal reflux disease-like symptoms that are well 
controlled by lifestyle modifications.  There is no probative 
evidence of persistently recurrent epigastric distress with 
dysphagia, pyrosis, or regurgitation accompanied by 
substernal or arm or shoulder pain.  The disorder is not 
productive of a considerable impairment of health.  Although 
in July 2002 the veteran complained of episodes of dyspepsia 
and epigastric burning approximately twice each month, it was 
noted his acid reflux responded well to medication and 
subsequent reports show he was doing well on lifestyle 
modifications and was not taking any medications for this 
disorder.  The evidence does not demonstrate the veteran's 
symptoms have resulted in persistently recurrent epigastric 
distress at any time.  There is also no evidence of vomiting, 
material weight loss, hematemesis or melena with moderate 
anemia, or any other symptom combinations productive of 
severe impairment of health.  Therefore, the Board finds that 
a higher or staged rating for the veteran's service-connected 
disability is not warranted.  The preponderance of the 
evidence is against the veteran's claim.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disorders, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to a rating in excess of 10 percent for chronic 
coccydynia is denied.

Entitlement to a rating in excess of 10 percent for allergic 
rhinitis is denied.

Entitlement to a compensable rating for gastroesophageal 
reflux disorder is denied.


REMAND

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

In this case, the veteran contends that a rating in excess of 
20 percent is warranted for his service-connected limitation 
of motion of the lumbar spine.  In his August 2005 informal 
hearing presentation he asserted that the medical evidence 
concerning his lumbar spine disability was inadequate and too 
old to properly evaluate this service-connected disorder.  
The Board notes that records show the veteran has complained 
of lower extremity radiculopathy, but that nerve conduction 
studies were declined on VA examination in July 2002.  
Subsequent medical records show he has continued to be 
treated for low back complaints.  Therefore, the Board finds 
additional development is required prior to appellate review.

It is significant to note that during the course of this 
appeal the regulations for rating disabilities of the spine 
were revised effective September 23, 2002, and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) 
and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The veteran has been 
notified of these changes.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 
(Apr. 10, 2000).

Accordingly, this matter is REMANDED for the following:  

1.  VA treatment records for the period 
from July 2004 reflecting treatment for 
low back complaints should be obtained 
and added to the claims folder.

2.  The veteran should be scheduled for 
an appropriate examination for his 
service-connected limitation of motion of 
the lumbar spine.  The examiner should 
identify all manifestations related to 
the service-connected lumbar spine 
disability.  The claims folder must be 
available to, and reviewed by, the 
examiner.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed.  All applicable laws and 
regulations must be considered.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


